UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
EVAN FAIN III, et al.,                            )
                                                  )
                       Plaintiffs,                )
                                                  )
               v.                                 )                                10-cv-628 (RCL)
                                                  )
ISLAMIC REPUBLIC OF IRAN, et al.,                 )
                                                  )
                       Defendants.                )
                                                  )


                                     ORDER AND JUDGMENT

       In accordance with the Memorandum Opinion issued this date, it is hereby

       ORDERED that final judgment is entered in favor of plaintiffs Evan Fain III, Maria

Elena Fain, Maria Elena Amosa, Evain Fain IV, and Joseph Edward Fain, and against defendants

Islamic Republic of Iran and Iranian Ministry of Information and Security; it is furthermore

       ORDERED that plaintiffs are awarded $15,268,703 in compensatory damages and

$52,524,338 in punitive damages, for a total award of $67,793,041, to be distributed as follows:

                          Pain and         Economic
                                                                      Punitive     Totals
  Plaintiff Name          Suffering           Loss         Solatium
   Evan Fain III         $5,000,000        $1,768,703         $0     $23,284,338 $30,053,041
    Maria Fain               $0                $0         $4,000,000 $13,760,000 $17,760,000
   Maria Amosa               $0                $0         $1,500,000 $5,160,000 $6,660,000
   Evan Fain IV              $0                $0         $1,500,000 $5,160,000 $6,660,000
  Joseph Edward
       Fain                   $0               $0         $1,500,000     $5,160,000     $6,660,000


       ORDERED that defendants Islamic Republic of Iran and Iranian Ministry of Information

and Security shall be liable, jointly and severally, for the entire $67,793,041 amount; it is

furthermore
       ORDERED that plaintiffs shall forthwith, at their own cost and consistent with the

requirements of 28 U.S.C. § 1608(e), send a copy of this Order and Judgment, and the

Memorandum Opinion issued this date, to defendants.

       This is a final, appealable order. See Fed. R. App. P. (4)(a).

       SO ORDERED.

       Signed by Chief Judge Royce C. Lamberth on July 31, 2012.




                                                 2